Citation Nr: 0708142	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine, 
status post laminectomy, with sensory radiculopathy of the 
left leg, to include whether referral for consideration of an 
extra-schedular disability rating is warranted.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
low back disability.

3.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant served primarily in the National Guard.  He had 
a period of active duty for training (ADT) from May to 
October 1982.  He had periods of active military service from 
November 1990 to June 1991; July 1996 to March 1997; and, 
from January 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 20 percent disability rating.

In October 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

A motion to advance this case on the Board's docket, was 
granted for good cause in December 2006.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his service-connected low back 
disability warrants the assignment of a disability rating in 
excess of the presently assigned 20 percent rating.  The 
veteran also appears to assert that the criteria for rating 
his disability under the rating schedule is inadequate to rate 
his current disability picture.  He claims that he presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2006).  Put another way, the veteran appears to 
assert that he warrants an increased disability rating on an 
extraschedular basis.  This has not been adjudicated at the 
level of the Agency of Original Jurisdiction (AOJ).  It must 
be considered if the claim needs to be referred to the Under 
Secretary for Benefits, or the Director of Compensation and 
Pension Service, for extraschedular consideration.  Floyd v. 
Brown, 9Vet. App. 88 (1996), Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In November 2005, the veteran submitted a written statement 
in which he alleged that his service-connected low back 
disability rendered him unemployable.  At the October 2006 
hearing before the undersigned Veterans Law Judge, the 
veteran asserted a claim for a total rating for compensation 
based on  individual unemployability.  He also asserted a 
claim for service connection for a psychiatric disorder 
secondary to his service-connected back disability.  These 
claims are inextricably intertwined with the veteran's claim 
for an increased disability rating.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Accordingly these, issues must be 
considered. 

Finally, the evidence of record indicates that the veteran's 
service-connected low back disability has increased in 
severity since his last Compensation and Pension examination 
was conducted in March 2005.  The testimony at the October 
2006 hearing was that the veteran ability to walk has been 
severely impaired by his service-connected low back 
disability.  This is supported by more recent VA treatment 
records which show that the veteran now uses a cane to 
ambulate.  Accordingly, another VA Compensation and Pension 
examination of the veteran should be conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all health care professionals 
and/or facilities where he had been 
treated for his back disability since 
2005.  The RO should obtain records of 
treatment from all the sources listed 
by the veteran which are not already on 
file.  Even if the veteran does not 
respond, the RO should request complete 
copies of the veteran's VA treatment 
records.

2.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate his service-connected 
back disability.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  If the 
examiner determines that a separate 
neurologic examination is necessary to 
provide the complete medical evidence 
necessary to rate the veteran's service-
connected back disability, then the 
appropriate examination should be ordered.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.

3.  The veteran should be scheduled for 
the appropriate examination for 
psychiatric disorders.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
All necessary tests should be conducted.  
The examiner is requested, if possible, to 
offer an opinion as the etiology of any 
psychiatric disorder found to be present.  
Specifically, is any current psychiatric 
disability related to the veteran's 
periods of active service, or to his 
service-connected low back disorder?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  
Specifically adjudicate:

*	Entitlement to an initial disability 
rating in excess of 20 percent for 
degenerative disc disease of the 
lumbar spine, to include whether 
referral for consideration of an 
extra-schedular disability rating is 
warranted.

*	Entitlement to service connection for 
a psychiatric disorder, to include as 
secondary to the service-connected 
low back disability.

*	Entitlement to a total disability 
rating for compensation based on  
individual unemployability (TDIU).

If any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


